Citation Nr: 1700307	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  10-43 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for right above the knee amputation.

2.   Entitlement to compensation under 38 U.S.C.A. § 1151 for left hip pain as residual of right above the knee amputation.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for left leg pain and swelling as residual of right above the knee amputation.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for low back pain as residual of right above the knee amputation. 


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1959 to July 1962.

This appeal is before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

This matter was previously before the Board in May 2014, at which time it was remanded to the Veteran's appeal to the Appeals Management Center (AMC) with instruction to attempt to obtain the court records and evidence associated with the Veteran's claim under the Federal Tort Claims Act (FTCA) against VA which was settled in 1994, and to notify the Veteran of his right and duty to submit evidence in his favor.  In an August 2015 decision, the Board found that the AMC adequately documented its unsuccessful attempts to obtain the records, and denied the Veteran's claims.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), which vacated the denial in an August 2016 order granting a joint motion for remand (JMR).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its August 2016 order granting a JMR, the Court found that remand was necessary because the AMC did not sufficiently comply with the instructions in the May 2014 Board remand in regards to obtaining records of the Veteran's FTCA claim.  See Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, the JMR notes that the AMC failed to contact the Torts and Administrative Law Group section of VA's Office of General Counsel (OGC).  Furthermore, when conducting a search of the Public Access to Court Electronic Records (PACER), the AMC apparently searched under the incorrect docket number.  Finally, the JMR notes that the AMC failed to follow up with the United States District Court for the Western District of Kentucky for any relevant documents, as ordered in the May 2014 remand.  For these reasons, remand is necessary to comply with the Court's August 2016 order.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all available court records and evidence associated with the Veteran's tort claim under the Federal Tort Claims Act against VA, to include the settlement agreement approved by the court in 1994.  The claim was filed as [redacted] in the United States District Court for the Western District of Kentucky.  Specifically, the AOJ must contact the Tort and Administrative Law Group of the VA Office of General Counsel, the United States District Court for the Western District of Kentucky, and, if necessary, the United States Department of Justice.  A PACER search for documents should also be conducted.   

Associate all evidence obtained with the claims file.  If the records are not obtained, and only if after continued efforts to obtain them shows that the records do not exist or further efforts to obtain them would be futile, the AOJ must provide to the Veteran a formal finding of unavailable that accomplishes the following:  (a) informs him that VA was unable to obtain the records associated with his tort claim; (b) explains the efforts VA made to obtain such records; (c) provides a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and (d) notifies him that he is ultimately responsible for providing the evidence. 

2.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefits sought remain denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




